DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on February 4, 2022 has been entered.  Claim 1 has been amended.  As such, Claims 1-24 and 26-38 are currently pending in the application, with Claims 7-14, 16-24, 26-29, 33-36, and 38 withdrawn from consideration.

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2005/0056956 to Zhao et al. (“Zhao”).
With regard to Claims 1, 4, and 6, Zhao discloses a process of melt blowing a cellulose solution to produce regenerated cellulose fiber, such as lyocell fiber, to form a well bonded nonwoven web.  See, e.g., Abstract, entire document.  Zhao teaches that the lyocell fiber can be continuous filament or short fiber.  Paragraph [0007].  With regard to the bonding mechanism, Zhao shows that the filaments of the nonwoven fabric are bonded with merged filament bonding, see, e.g., Figures 4-6 (showing multiple filaments merged together in a parallel fashion), and with filament intermingling via hydroentanglement.  Paragraph [0027]; see also Figures 4-6 (showing multiple cross-over points among the filaments in a non-parallel fashion).  Zhao does not specifically mention hydrogen bonding.  Nonetheless, it is reasonable to presume that such a bonding mechanism is inherent to the nonwoven layer disclosed by Zhao.  Support for the presumption is found because Zhao teaches a similar material, i.e., man-made cellulose filament blown from solution, formed from a similar method, i.e., extrusion of the solution through a spinneret under high velocity to form the web on a moving surface while coagulating the fiber and entangling the web, in order to make a similar end product, i.e. nonwoven wipe.  The burden is upon the Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  Additionally, it is well-established that hydrogen bonding is a known feature of nonwoven webs comprising man-made cellulose filaments.  As noted in the Applicant’s specification, “[h]ydrogen bonding occurs naturally when dealing with cellulose fibers and water.”  Paragraph [0001].  As the cellulose of Zhao is bonded in the presence of water, it is reasonable to presume that some amount of hydrogen bonding is also present.  With regard to the limitation that hydrogen bonding and filament intermingling are limited by the degree of merged filament bonding, it is also reasonable to presume that such a feature would be inherent to Zhao.  Zhao shows that the filaments are merged along their parallel axis, Figures 4-6, which would reduce the total amount of surface area provided by the filaments.  With such a reduced surface area, the filaments would not be able to hydrogen bond and intermingle at a rate that they would be able to if the merged filaments were not present.  With regard to Claims 2 and 30, Zhao discloses that the nonwoven web is folded upon itself to form at least two layers.  Paragraph [0027].  With regard to Claims 3 and 5, Zhao discloses that the folded web is submerged in solution, pressure bonded, and then sprayed with water, id., which qualifies as an after treatment and would provide at least some amount of hydrogen bonding or filament intermingling.  With regard to Claim 5, Zhao discloses the bonded web can be washed, post-treated, and air dried.  Paragraph [0031].  

Claim Rejections - 35 USC § 103
Claims 15, 31, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of U.S. Patent Application Publication No. 2011/0124258 to White et al. (“White”).
With regard to Claim 15, Zhao does not disclose using the nonwoven material as a wet wipe.  White is also related to the production of hydroentangled nonwoven webs comprising See, e.g., Abstract, entire document.  White teaches that hydroentangled nonwoven fabrics comprising lyocell fibers are useful as wet wipes.  Paragraph [0087].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the nonwoven material disclosed by Zhao as a wet wipe in order to implement the fabric in an end use product, as shown to be known by White.  With regard to Claims 31 and 37, White teaches that the wet wipes can be used as baby wipes, cleansing wipes, and pre-operative wipes.  Id.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a chemical treatment, such as a cleansing agent, to the nonwoven material disclosed by Zhao in order to provide a specific cleansing performance, such as in a baby wipe or pre-operative wipe, as shown to be known by White.  With regard to Claim 32, White teaches that two layers of lyocell web can be used in creating a wipe.  Paragraph [0065].  

Response to Arguments
Applicant's arguments filed February 4, 2022 have been fully considered but they are not persuasive.
Applicant argues that Zhao does not disclose or suggest applying a coagulation liquor to control the degree of merged filament bonding.  In response to Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies, i.e., the presence of a coagulation liquor or the degree of merged filament bonding, are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The present claims do not recite use of a coagulation liquor.  Moreover, the present claims are not directed to a process of 
Applicant argues that Zhao does not disclose or suggest the concept of merged filament bonding as a bonding mechanism.  The Examiner disagrees.  Zhao shows that the filaments of the cellulose microfiber webs are merged to some degree in a parallel fashion in Figures 4-6.  

    PNG
    media_image1.png
    384
    510
    media_image1.png
    Greyscale

As shown above, it is clear that two filaments merge at the bottom right corner of the box and run together in a parallel fashion as you follow the merged filament up to the top left corner of the box where the filaments separate.  Such a phenomenon is observed in many other areas of Figure 4, and is also readily present in Figures 5 and 6.  Zhao teaches that their process “comprises the steps of (a) extruding a cellulose solution (dope) through a melt blown spinneret with multiple rows of spinning nozzles; (b) drawing each individual extrudate filament to fine fiber diameter by its own air jet; (c) coagulating and entangling the fine fibers with a series of pressured hydro needling jets.”  Abstract.  Zhao also characterizes the cellulose solution as “molten” as it leaves the meltblown spinneret.  Paragraphs [0030] and [0033].  Since the molten solution requires coagulation before it fully becomes a filament, and because the filaments clearly align in a parallel manner prior to being coagulated, the result is clear that some amount of merged filaments in Zhao are formed.  Zhao does not need to describe the merged filament nature.  The fact that Applicant has recognized another advantage, such as controlling other bonding mechanisms, which would flow naturally from following the suggestion of the prior art, i.e. providing meltblown cellulose filaments having merged portions, cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues that Figures 4-6 of Zhao merely provide a superposition of filaments. The Examiner disagrees.  Figures 4-6 show varying degrees of merged filaments.  The filaments are initially deposited in a molten state, and are then subjected to coagulation.  The length of the merges in the figures is too long to simply concludes that the filaments are merely superimposed.  The filaments come together at a point, stay together for a length, and then come apart.  Such a phenomenon is consistent with filament merging.  
Applicant argues that because Zhao does not specifically mention hydrogen bonding, it follows that Zhao does not disclose or suggest the interplay between the three bonding mechanisms.  However, the interplay between the three bonding mechanisms is merely an inherent property that exists because the three bonding mechanisms are present.  The fact that Applicant has recognized another advantage, such as the ability to control the amount of hydrogen bonding and filament intermingling by adjusting the amount of merged filaments, which would flow naturally from following the suggestion of the prior art, i.e. providing meltblown cellulose filaments having merged portions, cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicant argues that White teaches away from merged filament bonding because the hydroentanglement process works more effective when individual filaments are allowed to move i.e. hydroentangled nonwoven webs comprising lyocell fibers and products obtained therefrom, and teaches that such nonwoven webs can function in the field of wet wipes.  The rejection does not offer a rationale wherein a person having ordinary skill in the art would modify the structure of Zhao using the teaching of White.  Rather, the rejection relies upon White as a reference that teaches possible uses for the material disclosed by Zhao.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789